CARSON, Judge.
At the conclusion of the State’s evidence and again at the end of all the evidence, each defendant moved for judgment as of nonsuit. The denial of these motions is the only assignment of error presented to us on this appeal. It is well established that on a motion for judgment of nonsuit, the evidence is to be taken in the light most favorable to the State together with any logical inferences that can be drawn therefrom. State v. McNeil, 280 N.C. 159, 185 S.E. 2d 156 (1971); State v. Bronson, 10 N.C. App. 638, 179 S.E. 2d 823 (1971). Applying that test to the facts in question, there was certainly enough evidence to be submitted to the jury on the question of the breaking and larceny. The defendants and Boyd Buckner were dropped off in front of the victims’ home at the time the crime took place. The circumstances were highly suspicious. They were picked up by their accomplice a short time afterward, and they placed in the trunk of the car what appeared to be guns. Buckner’s wrist watch was found inside the Norton home. There was an abundance of evidence in this case to be submitted to the jury, and the trial judge, quite properly denied the motion for non-suit.
No error.
Chief Judge Brock and Judge Morris concur.